Citation Nr: 0716210	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-25 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for scar, stab wound with laparotomy (scar disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1977 
to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which increased the evaluation of the 
veteran's service-connected scar disability to 10 percent, 
effective March 22, 2000.

This case was remanded by the Board in April 2003 in order to 
issue the veteran a Statement of the Case and provide him 
with 38 U.S.C.A. § 5103 notice, as to the issue cited above.  
These documents were sent to the veteran in June 2003 and May 
2006, respectively.  

In April 2007, pursuant to 38 U.S.C.A. § 7101 and 38 C.F.R. 
§ 20.900(c), the Board advanced the veteran's case on the 
docket due to financial hardship.

The Board notes that at the March 2007 Board Hearing, the 
veteran testified and waived initial review by the RO of 
additional evidence submitted to support his claim.  The 
veteran also raised the issues of entitlement to benefits for 
digestive and hernia related disabilities.  These matters are 
referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's scar is not deep, nor is it productive of 
limitation of motion, or limitation of function.  






CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
stab wound with laparotomy scar have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7801, 7804, 7805 (2000, 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify a claimant of the 
information and evidence that is necessary to substantiate 
the claim; which information and evidence that VA will seek 
to provide; which information and evidence the claimant is 
expected to provide; and a general notification that the 
claimant may submit any other evidence in his or her 
possession that may be relevant to the claim.  In a May 2006 
letter, the RO appropriately indicated the above provisos, 
and explained to the veteran that he needed to submit medical 
evidence showing that his disability had increased in 
severity.  See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  

38 C.F.R. § 3.159(b) (2006) notice requirements also apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The RO notified the veteran of 
these criteria in the May 2006 letter.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in April 2000, July 2002, and June 2006, the 
veteran was afforded formal VA examinations to determine the 
nature, extent, severity, and manifestations of his scar 
disability.  At the March 2007 Board hearing, the veteran's 
representative argued that a new examination was necessary 
due to the passage of time.  The Board notes that in his 
statements, as well as at that hearing, the veteran never 
reported that his scar disability had worsened since the June 
2006 VA examination.  Thus, the Board finds that a remand is 
not required solely due to the passage of time since that 
examination.  See Palczewski v. Nicholson, No. 04-1001 (U.S. 
Vet. App. Apr. 24, 2007); VAOPGCPREC 11-95 (1996), 60 Fed. 
Reg. 43186 (1995).

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Background & Analysis

The veteran is seeking entitlement to an increased disability 
rating in excess of 10 percent for his service-connected scar 
disability.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The regulations establish a general rating formula for skin 
disorders.  38 C.F.R. § 4.118.  Ratings are assigned 
according to the manifestation of particular symptoms.  
The Board recognizes that the veteran filed his claim in 
March 2000 and that the Diagnostic Code was amended in 2002.  
Thus, the veteran's claim will be evaluated under both 
standards.

Pursuant to Diagnostic Code 7804 (2000), scar disability is 
rated at 10 percent when the scars are superficial, tender 
and painful on objective demonstration.  This is the maximum 
evaluation available under this code provision.  Similarly, 
current Diagnostic Code 7804 (2006), provides a 10 percent 
evaluation when the scars are superficial and painful on 
examination.  This is the maximum evaluation available under 
this code provision.  Thus, these provisions do not provide a 
basis for an increased rating.  

Currently, Diagnostic Code 7801 (2006), provides a 10 percent 
evaluation when the scars, other than to the head, face or 
neck, are deep or cause limited motion and the area or areas 
exceed 6 square inches (39 sq cm).  They are rated 20 percent 
when the area or areas of such scars exceed 12 square inched 
(77 sq cm).  A deep scar is one associated with soft tissue 
damage.  

Also, pursuant to Diagnostic Code 7805 (2000, 2006), scars 
may be rated according to the limitation of function of the 
body part affected.

A VA examination was conducted in April 2000.  At the 
examination, the veteran reported that he experienced pain 
for about a year when bending forward to lift objects.  The 
examiner reported that the veteran had a 3 cm horizontal scar 
and a 19 cm vertical scar.  He did not find any evidence of a 
hernia or functional limitation and stated that the scars, 
while sensitive to the touch, were not particularly tender.  
The examiner did note that the veteran did seem to have some 
discomfort, especially with forward motions or bending the 
torso towards the floor in the right upper quadrant.  

A second VA examination was conducted in July 2002.  At the 
examination, the veteran reported that he experienced pain in 
the area of his scar on bending, or on certain lateral 
movements, but opined that any discomfort felt by the veteran 
was probably secondary to the veteran's laceration of the 
liver surgery in 1980, which is not the subject of this 
appeal.  

A third VA examination was conducted in June 2006.  At the 
examination, the veteran reported he experienced constant 
pain on the right side of his abdomen in the right upper 
quadrant.  The examiner reported that the veteran had a 
laparotomy and stab scar (in one) measuring 3.5 by 14.5 cm 
(50.75 sq cm), with tenderness, disfigurement, and 
hypopigmentation of less than six square inches.  He did not 
find any ulceration, instability, tissue loss, inflammation, 
edema, Keloid formation, or abnormal texture.  Upon 
examination of the abdomen, there was tenderness to palpation 
in the right upper quadrant with guarding on exam.  

The file also contains VA medical records, dated from April 
2000 to February 2007, that consistently note the veteran's 
right abdominal upper quadrant pain, particularly on motion 
or due to strain and heavy lifting.  An abdominal echogram of 
the right upper quadrant was done in October 2006; the 
ultrasound radiology report stated that the examination was 
normal.  

In light of the foregoing, the Board finds that an increased 
rating is not warranted.  The veteran's scar has not been 
described as deep or productive of other than complaints of 
pain, (contemplated by the 10 percent rating currently in 
effect).  The veteran also is already separately evaluated 
for his underlying liver damage, which is not the subject of 
this appeal, and there is no indication that the scar itself, 
which is the subject of this appeal, causes any limitation of 
function.  Therefore, the criteria for an increased schedular 
rating for the stab wound with laparotomy scar have not been 
presented.  

Lastly, there is no showing that the veteran's scar 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of an increased 
evaluation on an extra-schedular basis.  The veteran stated 
at his March 2007 Board hearing that he had to change 
professions due to his scar disability.  However, this is not 
a showing that the disability results in marked interference 
with employment, as the veteran is able to attain gainful 
employment in another capacity.  The condition is not shown 
to warrant any, let alone frequent, periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating in excess of 10 percent for stab wound 
with laparotomy scar is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


